Case 4:21-cv-00318-GKF-JFJ Document 2-1 Filed in USDC ND/OK on 08/05/21 Page 1 of 6
                                                                         EXHIBIT 1
Case 4:21-cv-00318-GKF-JFJ Document 2-1 Filed in USDC ND/OK on 08/05/21 Page 2 of 6
Case 4:21-cv-00318-GKF-JFJ Document 2-1 Filed in USDC ND/OK on 08/05/21 Page 3 of 6
Case 4:21-cv-00318-GKF-JFJ Document 2-1 Filed in USDC ND/OK on 08/05/21 Page 4 of 6
Case 4:21-cv-00318-GKF-JFJ Document 2-1 Filed in USDC ND/OK on 08/05/21 Page 5 of 6
Case 4:21-cv-00318-GKF-JFJ Document 2-1 Filed in USDC ND/OK on 08/05/21 Page 6 of 6
